      Case 1:20-cv-02026-LMM Document 20 Filed 05/27/20 Page 1 of 7




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION



ALLIANT CPA GROUP, LLC,
individually and on behalf of a class
of similarly situated businesses and
individuals,

              Plaintiff,

v.

BANK OF AMERICA, CORP.,
BANK OF AMERICA, N.A.,
AMERIS BANK, BANK OZK,                  CIVIL ACTION FILE NUMBER
CADENCE BANCORPORATION,
CADENCE BANK, N.A.,                     1:20-cv-02026-LMM
CENTERSTATE BANK
CORPORATION, CENTERSTATE
BANK, N.A., NEWTON FEDERAL
BANK, SYNOVUS BANK,
TRUIST FINANCIAL CORP.,
TRUIST BANK, UNITED
COMMUNITY BANK, INC.,
UNITED COMMUNITY BANK
(GEORGIA), WELLS FARGO AND
COMPANY, AND WELLS FARGO
BANK, N.A.,

               Defendants.

     SYNOVUS BANK’S CERTIFICATE OF INTERESTED PERSONS
          AND CORPORATE DISCLOSURE STATEMENT
          Case 1:20-cv-02026-LMM Document 20 Filed 05/27/20 Page 2 of 7




      Synovus Bank, by counsel, hereby submits the following Certificate of

Interested Persons and Corporate Disclosure Statement pursuant to Fed. R. Civ. P.

7.1 and Local Rule 3.3:

      1.      The undersigned counsel of record certifies that the following is a full

and complete list of all parties in this action, including any parent corporation and

any publicly held corporation that owns 10% or more of the stock of a party:1

           a. Alliant CPA Group, LLC.

           b. Synovus Bank. Synovus Bank is a subsidiary of Synovus Financial

              Corp., which is a publicly held company. No other publicly traded

              company owns 10% or more of the stock of defendant Synovus Bank.

           c. Bank of America, Corp.

           d. Bank of America, N.A.

           e. Ameris Bank

           f. Bank Ozk

           g. Cadence Bancorporation



      1
       Undersigned counsel represents Synovus Bank and does not represent any
other parties in this case. As a result, undersigned counsel are unable to provide
information regarding “any parent corporation and any publicly held corporation
that owns 10% or more of the stock of a party” with respect to any party other than
Synovus Bank.
                                              2
        Case 1:20-cv-02026-LMM Document 20 Filed 05/27/20 Page 3 of 7




           h. Cadence Bank, N.A.

           i. Centerstate Bank Corporation

           j. Centerstate Bank, N.A.

           k. Newton Federal Bank

           l. Truist Financial Corp.

           m. Truist Bank

           n. United Community Bank, Inc.

           o. United Community Bank, (Georgia)

           p. Wells Fargo and Company

           q. Wells Fargo Bank, N.A.

      2.      The undersigned further certifies that the following is a full and

complete list of all other persons, associations, firms, partnerships, or corporations

having either a financial interest in or other interest which could be substantially

affected by the outcome of this particular case:

      Counsel is not aware of any other entities or persons, other than those

identified herein, that have a financial interest that could be substantially affected

by the outcome of this case.

      3.      The undersigned further certifies that the following is a full and

complete list of all persons serving as attorneys for the parties in this proceeding:

                                              3
Case 1:20-cv-02026-LMM Document 20 Filed 05/27/20 Page 4 of 7




  a. For Defendant Synovus Bank:

       Paul J. Nathanson, Antonio M. Haynes – Davis Polk & Wardwell
       LLP

       James E. Butler, Jr., Ramsey B. Prather – Butler Wooten & Peak
       LLP

  b. For Plaintiff Alliant CPA Group:

       James F. McDonough III, W. Lewis Garrison, Jr. – Heninger
       Garrison Davis, LLC

       Mark J. Geragos, Ben J. Meiselas, Matthew M. Hoesly – Geragos
       & Geragos, APC

       Michael E. Adler – Graylaw Group, Inc.

       Harmeet K. Dhillon, Nitoj P. Singh – Dhillon Law Group Inc.




                  (signature on following page)




                                   4
Case 1:20-cv-02026-LMM Document 20 Filed 05/27/20 Page 5 of 7




                                 BY: /s/ Ramsey B. Prather
                                BUTLER WOOTEN & PEAK LLP
                                JAMES E. BUTLER, JR.
                                jim@butlerwooten.com
                                Georgia Bar No. 099625
                                RAMSEY B. PRATHER
                                ramsey@butlerwooten.com
                                Georgia Bar No. 658395
                                2719 Buford Highway
                                Atlanta, Georgia 30324
                                (404) 321-1700
                                (404) 321-1713 Fax

                                DAVIS POLK & WARDWELL LLP
                                PAUL J. NATHANSON
                                paul.nathanson@davispolk.com
                                District of Columbia Bar No. 982269
                                901 15th Street NW
                                Washington, DC 20005
                                (202) 962-7055

                                ANTONIO M. HAYNES
                                antonio.haynes@davispolk.com
                                New York Bar No. 5151816
                                450 Lexington Avenue
                                New York, NY 10017
                                (212) 450-3109


                                Attorneys for Defendant Synovus Bank




                                5
        Case 1:20-cv-02026-LMM Document 20 Filed 05/27/20 Page 6 of 7




                      CERTIFICATE OF COMPLIANCE


      Pursuant to Local Rules 5.1(B) and 7.1(D), I hereby certify that the

foregoing filing complies with the applicable font and size requirements and is

formatted in Times New Roman, 14 point font.



                                             /s/ Ramsey B. Prather
                                             JAMES E. BUTLER, JR.
                                               jim@butlerwooten.com
                                               Georgia Bar No. 099625
                                             RAMSEY B. PRATHER
                                               ramsey@butlerwooten.com
                                               Georgia Bar No. 658395
                                             Butler Wooten & Peak LLP
                                             2719 Buford Highway
                                             Atlanta, Georgia 30324
                                             (404) 321-1700
                                             (404) 321-1713




                                            6
        Case 1:20-cv-02026-LMM Document 20 Filed 05/27/20 Page 7 of 7




                         CERTIFICATE OF SERVICE

      This is to certify that on May 27, 2020, I electronically filed SYNOVUS

BANK’S CERTIFICATE OF INTERESTED PERSONS AND CORPORATE

DISCLOSURE STATEMENT with the Clerk of the Court using the CM/ECF

system which will automatically send email notification of such filing to the

following attorneys of record:

James F. McDonough, III
GA Bar No.: 117088
jmcdonough@hgdlawfirm.com
Heninger Garrison Davis, LLC
3621 Vinings Slope, Suite 4320
Atlanta, GA 30339
                                             Mark J. Geragos
W. Lewis Garrison, Jr.                       Ben J. Meiselas
GA Bar No.: 286815                           Matthew M. Hoesly
lewis@hgdlawfirm.com                         Geragos & Geragos, APC
Heninger Garrison Davis, LLC                 644 South Figueroa Street
2224 1st Avenue North                        Los Angeles, California 90017
Birmingham, Alabama 35203                    Telephone: (213) 625-3900
                                             Facsimile: (213) 232-3255


                                             /s/ Ramsey B. Prather
                                             RAMSEY B. PRATHER
                                               ramsey@butlerwooten.com
                                               Georgia Bar No. 658395
                                             Butler Wooten & Peak LLP
                                             2719 Buford Highway
                                             Atlanta, Georgia 30324
                                             (404) 321-1700
                                             (404) 321-1713 Fax
